PER CURIAM.
Appellant-defendant, Charles A. Fenner, appeals a final judgment entered in favor of appellee-plaintiff, Benjamin D. Pierce, as Executor of the Estate of Rosa Pierce, a/k/a Mrs. David Pierce, in an action seeking to establish and foreclose a lien on real property.
Upon review of the record on appeal and after consideration of the briefs and oral arguments of counsel for the respective parties, we determine the appellant has failed to demonstrate reversible error. Accordingly, the final judgment is affirmed.
Affirmed.
CROSS and MAGER, JJ., and WALKER, WILLIAM L., Associate Judge, concur.